Citation Nr: 0613373	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected hypertension, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an increased evaluation for the service-
connected lumbosacral strain, currently evaluated as 20 
percent disabling.  

3.  Entitlement to service connection for claimed bilateral 
numbness of the upper and lower extremities, to include as 
secondary to the veteran's service-connected lumbosacral 
strain.  






REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION


The veteran served on active duty from February 1973 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the RO.  

The Board remanded this case back to the RO in August 2004 
for additional development of the record.  

During his January 2006 Board hearing, the veteran provided 
testimony on a claim for service connection for bilateral 
arthritis of the knees.  This claim was previously denied on 
the basis that new and material evidence had not been 
submitted in support of the claim in an August 2004 Board 
decision and is not presently before the Board on appeal.  
The Board thus refers this matter back to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  The service-connected hypertension is not shown to be 
productive of diastolic pressure of predominantly 130 or 
greater; in fact, most diastolic pressure readings during the 
pendency of this appeal have been under 100.  

2.  The service-connected low back disability picture is 
shown to be between moderate and severe in degree, with 
symptoms including muscle spasm, tenderness to palpation and 
excess fatigability.  

3.  The veteran is not shown to have numbness of an upper or 
lower extremity that is due to any event or incident of his 
period of active service or is cause or aggravated by his 
service-connected low disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 40 percent for the service-connected hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.104 including Diagnostic Code 7101 (2005).  

2.  The criteria for the assignment of a 40 percent 
evaluation for the service-connected lumbosacral strain have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a 
including Diagnostic Codes 5235-5243 (2005); 38 C.F.R. 
§ 4.71a including Diagnostic Codes 5292 and 5295 (2003).  

3.  The veteran is not shown to have a disability manifested 
by numbness of the upper or lower extremities that is due to 
disease or injury that was incurred in or aggravated by 
service; nor is any proximately due to or the result of the 
service-connected lumbosacral strain.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a series of letters issued between June 2002 
and July 2005.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claims and assist him in 
developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Claims for increase

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


B.  Hypertension

In the present case, the RO granted service connection for 
hypertension in a March 1976 rating decision and assigned a 
10 percent evaluation as of December 1975, in view of the 
results of a February 1976 VA examination.  

Based on subsequent VA examination reports indicating higher 
diastolic pressure, the RO increased this evaluation to 20 
percent as of September 1990 in a December 1990 rating 
decision and to 40 percent as of January 1991 in an April 
2001 rating decision.  

In January 1993, in view of evidence of improved blood 
pressure readings, the RO reduced this evaluation to 20 
percent as of May 1993.  

Following a May 1996 VA examination showing increased blood 
pressure, however, the RO increased the evaluation back to 40 
percent as of May 1996 in a September 1996 rating decision.  

The RO has evaluated the veteran's hypertension at the 40 
percent rate under 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Under this section, a 40 percent evaluation contemplates 
diastolic pressure of predominantly 120 or more, whereas a 
maximum 60 percent evaluation is assigned for diastolic 
pressure of predominantly 130 or more.  The Board notes that 
systolic pressure is considered in the rating criteria only 
for evaluations of 20 percent or lower and is not a factor 
for consideration in the present case.  

The medical records from the period of the pending appeal 
have not shown diastolic pressure to be 130 or higher.  
Indeed, the records from the current period have shown 
diastolic pressure predominantly below 100.  

Notably, the veteran's September 2002 VA hypertension 
examination revealed blood pressure readings of 140/80, 
142/76, and 140/82.  A December 2004 VA examination revealed 
blood pressure readings of 142/82 and 140/80 (twice).  These 
readings are not consistent with the criteria for a higher 
evaluation.  

Overall, the evidence is against the veteran's claim for an 
evaluation in excess of 40 percent for hypertension, and this 
claim must be denied.  38 C.F.R. § 4.7.  


C.  Lumbosacral strain

Initially, the RO granted service connection for lumbosacral 
strain in a March 1976 rating decision on the basis of 
service medical records showing low back strain on multiple 
occasions.  A no percent evaluation was assigned, effective 
in December 1975.

In November 1984, the RO increased the veteran's evaluation 
to 10 percent, effective from April 1984, following a 
September 1984 VA examination showing limitation of lumbar 
spine flexion and pain.  

The RO further increased this evaluation to 20 percent, 
effective in May 1996, in a September 1996 rating decision in 
view of a May 1996 VA examination showing further limitation 
of spine motion.  

During his September 2002 VA spine examination, the veteran 
reported daily back pain of "6/10" in severity, with flare-
ups described as "8/10."  

The examination revealed lumbar spine flexion to 65 degrees, 
extension to five degrees, lateral bending to 10 degrees, and 
bilateral rotation to 15 degrees.  The veteran stated that, 
during flare-up periods, he would not be able to have so much 
motion.  

Paraspinal muscle spasms were noted on palpation by the VA 
examiner.  Neurologically, the examination was unremarkable, 
even though the veteran had reported pinprick sensations and 
numbness in the lower extremities.  

The examiner noted that the veteran had chronic low back 
pain, progressive in nature and resulting in "significant" 
difficulties in performing physical labor.  Flare-ups were 
noted to occur after such activities as bending, twisting, 
lifting, or stooping, resulting in a "significant 
exacerbation of pain."  

In December 2004, the veteran underwent a second VA spine 
examination, during which he reported flare-ups of pain 
reaching "8-9/10."  

The examination revealed tenderness to palpation in the 
paralumbar spinal musculature, with positive mild spasm.  
There was no evidence of ankylosis.  

The range of motion testing revealed flexion to 65 degrees, 
extension to 15 degrees, bilateral flexion to 20 degrees, 
left lateral rotation to 20 degrees, and right lateral 
rotation to 15 degrees.  Right straight leg raising was 
positive at 70 degrees, and the same test was "equivocal" 
on the left.  

A sensory examination revealed decreased sensation at the S1 
dermatome on the right, but neurological testing of the lower 
extremities was unremarkable.  

In rendering a diagnosis, the examiner noted that the veteran 
had lumbosacral degenerative joint disease with limited 
motion, primarily related to pain.  Because of the relatively 
persistent nature of his back pain, he had "affective 
disability in performing ordinary activities" and "excess 
fatigability with minimal ability to ambulate beyond one-half 
block."  

The veteran was also noted to have back spasms and did not 
wish to proceed beyond three or four forward bends.  The 
examiner also noted "significant stiffness . . . major 
stiffness today is decreased approximately 50%."  This 
disability was noted to be limiting primarily with active 
work, although sedentary work might not be such a problem.  

The X-ray studies of the lumbosacral spine from the same date 
revealed essentially normal disc spaces, with an irregular 
densities in the right upper quadrant and the right 
paraspinal area that possibly represented renal stones.  

While the examiner noted in the examination report that the 
veteran had "a notable radiculopathy," he indicated that 
this was to be confirmed by further neurological testing.  A 
January 2005 EMG of the upper and lower extremities, however, 
was noted to be "[e]ssentially negative."  

During the pendency of this appeal, the criteria for 
evaluating all spine disorders have been substantially 
revised.  The criteria for evaluating spine disorders aside 
from intervertebral disc syndrome were revised as of 
September 26, 2003.  68 Fed. Reg. 51454-51458 (August 27, 
2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), a 20 percent evaluation was warranted for 
moderate limitation of motion, while a maximum 40 percent 
evaluation contemplated severe limitation of motion.  

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  

A maximum 40 percent evaluation was in order for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to evaluated 
separately.  

In this case, the service-connected lumbosacral spine 
disability is shown to have be productive of a level of 
disablement that is more than moderate but less than severe 
in the Board's opinion.  His symptoms include variably 
limited motion, muscle spasm and tenderness to palpation.  

Of particular concern to the Board is the December 2004 VA 
examination finding of "excess fatigability with minimal 
ability to ambulate beyond one-half block."  This finding, 
along with the veteran's complaints of significant pain and 
additional limitation during flare-ups, suggest a disability 
more commensurate with severe, rather than moderate, 
limitation of motion under the prior criteria of Diagnostic 
Code 5292.  38 C.F.R. § 4.7; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  

Accordingly, a 40 percent evaluation would more appropriately 
contemplate the service-connected low back disability picture 
than the presently assigned 20 percent evaluation.  

The Board nonetheless finds no basis for an even higher 
evaluation.  There is no evidence of a vertebral fracture 
(considered under the prior Diagnostic Code 5285) or 
ankylosis (considered under both the prior Diagnostic Codes 
5286 and 5289 and the current rating scheme of Diagnostic 
Codes 5235-5242).  

Moreover, while the evidence of record raises a question as 
to whether the current disability involves intervertebral 
disc syndrome, there is no evidence whatsoever of pronounced 
intervertebral disc syndrome (60 percent under the prior 
Diagnostic Code 5293) or incapacitating episodes of 
intervertebral disc syndrome (required under the current 
Diagnostic Code 5243).  

As noted, the current rating scheme allows for separate 
evaluations for associated neurological abnormalities.  In 
this case, however, this matter is addressed as a separate 
service connection claim, and the Board's resolution of this 
claim is addressed in further detail hereinbelow.  

Overall, the evidence supports a 40 percent evaluation, 
though not more, for the veteran's service-connected 
lumbosacral strain.  To that extent, the appeal is granted.  
38 C.F.R. § 4.7.


III.  Service connection for claimed bilateral numbness of 
the upper and lower extremities, to include as secondary to 
the veteran's service-connected lumbosacral strain.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran's service medical records indicate that he 
complained of lower extremity numbness.  Specifically, an 
April 1975 treatment record reflects that he complained of 
low back pain and bilateral foot numbness, and an impression 
of low back strain was rendered.  

A June 1975 treatment record indicates that he again 
complained of low back pain and bilateral foot numbness.  
However, during his November 1975 separation examination, he 
was diagnosed with chronic lumbar strain but not identified 
as having any neurological or upper or lower extremity 
abnormalities. 

Following service, during a February 1976 VA examination, the 
veteran described a "slight difference in sensation over 
ball of feet with less sensation on left than right," but 
this could not be objectively confirmed on examination.  

The report of a January 1978 VA examination reflects that the 
veteran reported experiencing numbness secondary to his back 
injury.  On examination, however, the veteran exhibited no 
lower extremity sensory impairment.  

During a May 1980 VA examination, the veteran complained of 
left lower extremity numbness.  A diagnosis of lumbosacral 
strain or syndrome was rendered, and the examiner noted that 
there was no "organic explanation for the etiology" of his 
complaints.  

The report of an October 1982 VA examination reflects that 
the veteran complained of bilateral leg and hand numbness.  
However, he was diagnosed only with lumbar strain.  

Similarly, the report of a September 1984 VA examination 
indicates that the veteran complained of lower extremity 
numbness.  Again, however, the only pertinent diagnosis was 
lumbosacral spine injury residuals.  

VA treatment records dated between September and December 
1986 reflect that the veteran complained of bilateral hand 
and lower extremity numbness.  His examiners noted 
paresthesia, possibly for 18 years.  

The report of a March 1988 VA examination indicates that the 
veteran again complained of bilateral hand and foot numbness.  
No neurological abnormalities were identified, however.  

Similarly, the report of a May 1996 VA examination reflects 
that the veteran exhibited no neurological or sensory 
abnormalities of the extremities.   The assessment was of 
myofascial pain syndrome from a lumbar strain "which is 
chronic in nature with no neurologic abnormality."  

During his September 2002 VA spine examination, the veteran 
described an occasional pinprick sensation to the lower 
extremities, as well as numbness, after long periods of 
sitting.  The neurological portion of the examination was 
unremarkable, and the examiner noted "no evidence on 
physical examination for nerve root compression" resulting 
in the veteran's reported symptoms.  

In December 2004, following the Board's prior remand, the 
veteran underwent a VA examination for the purposes of 
evaluating his claimed extremity numbness.  The examining 
doctor reviewed the claims file in conjunction with the 
examination.  

During the December 2004 VA examination, the veteran reported 
symptoms of bilateral upper and lower extremity numbness 
beginning in the 1980s and also described tingling in the 
hands and feet.  

The neurological portion of the examination was entirely 
within normal limits in terms of strength and sensory 
function, and an EMG (conducted in January 2005) was noted to 
be "essentially negative."  Accordingly, the examiner found 
"the symptoms to NOT be related to his service[-]connected 
conditions."  

In this case, the Board is aware that the veteran was treated 
for neurological complaints of the lower extremities during 
service.  Subsequent to service, he has described both upper 
and lower extremity neurological symptoms during VA 
examinations addressing his service-connected lumbosacral 
spine.  

To date, however, the veteran's examiners have not determined 
that he has a current and chronic neurological disorder of 
the extremities corresponding to his complaints.  

The existence and etiology of this claimed disorder was 
specifically addressed by the examiner in December 2004, but 
this examiner was not able to diagnose a current disorder, 
let alone one related to either service or the service-
connected lumbosacral strain.  

The Board observes that the December 2004 VA examination 
report is of substantial probative value in view of the fact 
that the examiner reviewed the claims file and was thus able 
to base the stated conclusion on a thorough review of the 
pertinent medical records.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions accompanied by a factual 
predicate in the record are considered probative, whereas 
bare conclusions without such a factual predicate are not).  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
January 2006 hearing testimony.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for claimed bilateral 
numbness of the upper and lower extremities, to include as 
secondary to the service-connected lumbosacral strain, and 
this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

An increased evaluation for the service-connected 
hypertension, currently evaluated as 40 percent disabling, is 
denied.  

An increased rating 40 percent, but not higher for the 
service-connected lumbosacral strain is granted, subject to 
the regulations governing the payment of VA monetary 
benefits.  

Service connection for claimed bilateral numbness of the 
upper and lower extremities, to include as secondary to the 
veteran's service-connected lumbosacral strain, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


